Case 2:18-cv-16253-KSH-JAD Document 5 Filed 12/04/18 Page 1 of 1 PageID: 21
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

LUIS DOTSON, individually and on behalf of those
similarly situated,                              Docket No. 2:18-CV-16253-JLL-JAD

                                Plaintiff,
                                                    RULE 7.1 CORPORATE
            -against-                               DISCLOSURE STATEMENT


MIDLAND FUNDING, LLC, MIDLAND CREDIT
MANAGEMENT, INC. and JOHN DOES 1 to 10,

                                Defendants.


       Defendants Midland Funding LLC (“Midland”) and Midland Credit Management, Inc.

(“MCM”) by and through their attorneys and pursuant to Federal Rule of Civil Procedure 7.1,

submit the following Corporate Disclosure Statement:

       1.      Midland is an indirect subsidiary of Midland Credit Management (“MCM”).

       2.      MCM is a wholly-owned subsidiary of Encore Capital Group, L.P. (“Encore”).

       3.      Encore is a publically traded corporation.

Dated: New York, New York
       December 4, 2018

                                              HINSHAW & CULBERTSON LLP
                                              Attorneys for Defendants Midland Funding, LLC and
                                              Midland Credit Management, Inc.

                                              By: s/Dana B. Briganti
                                                    Dana b. Briganti

                                              800 Third Avenue, 13th Floor
                                              New York, New York 10022
                                              Tel: (212) 471-6200
                                              Fax: (212) 935-1166
                                              Email: dbriganti@hinshawlaw.com

TO:    All Counsel of Record (Via ECF)




                                                                                 302905483v1 1015152
